DETAILED ACTION
This Final action is in response to an amendment filed 1/31/2021.  Currently claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,446,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 1+2 are more specific in their scope and therefore anticipate the instant claims. In specific, patent claims 1+2 map to the instant claim 1 using the same terms for the five transistors, the storage capacitor, the first node, the data line, the first scan line, the second node, the initialization power supply, the first driving power supply and the light emission control line. Patent Claim 2 uses the term “third scan line” when referring to the fifth transistor which instead maps to the instant claim 1 “second scan line” (see amendment filed 1/31/2021). Patent claim 1 also recites an OLED and when some of the transistors are on or off, which is absent from the instant claim 1. The apparent difference that does not amount to a difference in scope between the patent claims 1+2 and the instant claim 1 is twofold: 1) Instant claim 1 recites that each transistor has a first electrode, a second electrode and a gate electrode and how they are connected to the lines and instead, patent claims 1+2 recite the operations of the transistors based on signals supplied to lines, which implicitly require the connections as recited in the instant claim 1.  For example, instant claim 1 recites the first transistor gate electrode connected to a first node, but instead patent claim 1 recites “the first transistor to control an amount of current flowing from a first based on a voltage of a first node”. This is not a difference in scope, because transistors control the flow of current through drain and source (first/second electrodes) by control through a gate. 2) The last limitation in the instant claim 1 “wherein the first scan line and the second scan line are separated from each other” (see amendment filed 1/31/2021) is not explicitly required in patent claims 1 or 2.  However, because the patent claims 1+2 recite the first scan line and the third scan line not as the same scan line, it would have been obvious to one of ordinary skill in the art that the lines may be separated.
The dependent claims map as follows:
Instant
1
2
3
4
5
6
Patent ‘079
1+2
1
1
1
1
1



Allowable Subject Matter
Claims 1-8 would be allowable if a terminal disclaimer is properly filed as explained under “Double Patenting”. Claims 7-8 are also objected as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose all features as described. Dependent claims 1-8 are indicated as allowable subject matter for at least the same reason. 
Hu in US 2017/0069263 discloses an OLED pixel circuit with five transistors (Hu’s Fig. 4), but Hu fails to disclose which transistors are oxide and which LTPS as described in claim 1, and the first scan line and the second scan line are the same (Hu’s Figs. 4-5 Scan to T2 and T5) which is different from claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LILIANA CERULLO/Primary Examiner, Art Unit 2621